Prospectus PAELX May 26 , 2011 T. Rowe Price Emerging Markets Local Currency Bond Fund–Advisor Class A fund seeking high income and capital appreciation through investments in bonds denominated in emerging markets currencies. This class of shares is sold only through financial intermediaries. SUBJECT TO COMPLETION Information contained herein is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Emerging Markets Local Currency Bond Fund—Advisor Class Error! Bookmark not defined. 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds Error! Bookmark not defined. Useful Information on Distributions and Taxes Error! Bookmark not defined. Transaction Procedures and Special Requirements Error! Bookmark not defined. Distribution, Shareholder Servicing, and Recordkeeping Fees Error! Bookmark not defined. 3 More About the Fund Organization and Management Error! Bookmark not defined. More Information About the Fund and Its InvestmentRisks Error! Bookmark not defined. Investment Policies and Practices Error! Bookmark not defined. Disclosure of Fund Portfolio Information Error! Bookmark not defined. 39 4 Investing with T. Rowe Price Account Requirements and Transaction Information Error! Bookmark not defined. Purchasing Additional Shares Error! Bookmark not defined. Exchanging and Redeeming Shares Error! Bookmark not defined. Rights Reserved by the Funds Error! Bookmark not defined. T. Rowe Price Privacy Policy Error! Bookmark not defined. Investment Objective The fund seeks to provide high income and capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s Advisor Class Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00 % Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee s 0.75% Distribution and service (12b-1) fees 0.25% Other expenses 0.54% Total annual fund operating expenses 1.54% Fee waiver/expense reimbursement 0.34 %a Total annual fund operating expenses after fee waiver/expense reimbursement 1.20%a a T.Rowe Price Associates, Inc. has agreed (through April 30, 2014) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees) that would cause the class’s ratio of expenses to average net assets to exceed 1.20%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement are subject to reimbursement to T.Rowe
